Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of the claims
In the amendment filed 01/19/2021, claims 15, 35 and 42 have been canceled and new claim 43 has been added. New claims being is directed to a system wherein capture antibody has not described as attached to the substrate and thus is withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions as the claimed does not read on the elected species wherein the capture antibody is bound to the substrate. Therefore, Claims 1-5, 7-12 and 41 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to a substrate composition wherein the substrate comprises capture antibody and effector bound to the substrate wherein the effector is capable of binding to cell-releasing molecular trigger and antibodies directed to various cell surface antigens. As claimed, the antibodies encompass polyclonal, monoclonal, antibody fragments, that specifically binds to a various known and yet to be discovered cell protein. The capture antibody encompass various antibodies directed various cell surface proteins in various types of cells. The effector is selected for binding to various types of compounds encompassed by “molecular trigger”. The term “domain that forms a heterodimeric complex with a portion of the effector” and “hydrophilic polymer chain” has not been clearly defined in the specification and no specific criteria has been set forth for the molecular trigger that provides capability of releasing an immobilized cell from the substrate when the “molecular trigger” is bound to the effector. 
Throughout the specification, the guidance for effector is molecular trigger binds to the effector. Specification teaches that the effector and the molecular trigger can be a pair of heterodimerizable molecules that are capable of reversible, noncovalent self-assembly at an appropriate temperature for the assay being performed. can, in some embodiments self-assemble at temperatures 20ºC to 45ºC. Specification teaches when the effector includes a protein, the protein can form a protein complex including, for example, a dimer, a heterodimer, a tetramer, etc. For example, the protein can include an alpha helix monomer. Specification teaches that in some embodiments, the effector includes a protein that includes a first coiled-coil domain and the molecular trigger includes a protein that includes a second coiled coil 10 domain. The first coiled coil domain and the second coiled coil domain can dimerize and/or form a super coil. Specification teaches that in some embodiments, the effector can be streptavidin and the molecular trigger can be biotin, or the effector can be biotin and the molecular trigger can be streptavidin. 
Although the claims are interpreted in light of the specification, limitations from the specification, if present in the specification, are not read into the claims.  However, as described above, the effector includes various structurally and functionally divergent compounds and the claims are not only includes the various structurally distinct compounds but includes other compounds that have not been mentioned in the specification. As described above the “domain” that forms a heterodimeric complex and the hydrophilic polymer of the“molecular trigger” has not been clearly defined in the claim that is capable of disrupting cells bound to the substrate through the capture antibody. 
However, throughout the specification, all the examples for release of cell from a substrate with an effector by binding to a molecular trigger is strictly limited to effector bound to substrate wherein the effector is specific coiled-coil A polypeptide sequence  wherein PEG is poly(ethylene) glycol. Even for the B-PEG, all PEG in B-PEG is not capable of releasing bound cells as specification teaches that when B-PEG of 10 kDa was used as molecular trigger, cell release occurred much less efficiently than when B-PEG of 30 kDa as used as molecular trigger (see Fig.10). Therefore, even if effector coiled-coil A polypeptide sequence is selected for claim 1, the effector on the substrate would not capable of releasing cells if the molecular trigger having B-PEG is of 10 kDa or less than kDa. 
Applicants cited page 7, lines 14-22, wherein a laundry list of various hydrophilic compounds are disclosed, but however, the specification have not provides a single disclosure of disrupting bound cells utilizing any of the compounds except B-PEG having certain molecular weigh. Purdue Pharma (Fed. Cir. 04/17/19) (aff’g PTAB that patent owner failed its burden to show claimed combination described in provisional where references to two elements of that combination as part of a “laundry list” of possible mixtures, “do not constitute ‘blaze marks’ that indicate or direct that a particular combination should be made ‘rather than any of the many others which could also be made). Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species). 
However, as claimed, the effector is not limited to coiled-coil A and the cell-releasing molecular trigger is not limited to have PEG of having certain molecular weigh capable of releasing bound cells but includes an inordinately a large number of Coiled-coil A is not and cannot be a representative of an antibody binding to a various antigen (e.g. a biotin) for releasing cells bound to a substrate by various means including bound by surface antigen to an immobilized antibody. The only example with coiled-coil A as an effector cannot be representative description for an antibody, a hapten, a nucleic acid, a carbohydrate (e.g. lectin) or other compounds as an effector for searching of the binding various molecules that provides release of cells bound to a substrate by various means.  The only disclosure of molecular trigger having B-PEG more than 30 kDa for efficiently releasing bound cells, cannot be considered representative of all types and all molecular weight hydrophilic region as Applicant’s own disclosure teaches that B-PEG of 10 kDa or less than kDa is incapable of releasing cells. In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement that defines a genus of molecules by only their functional activity does not provide an adequate written description of the genus.  The court indicated that although applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Therefore, the disclosure of only coiled-coil A as an effector with B-PEG of more than 10 kDa for release of bound cell by antibody from the enormous number of compounds that may be encompassed by the In re Ruschig (379 F.2d 990, 154 USPQ 118 (CCPA 1967)) makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention.” In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure. See id. at 994-95, 154 USPQ at 122; Fujikawa, 93 F.3d at 1570-71, 39 USPQ2d at 1905; Martin v. Mayer, 823 F.2d 500, 505, 3 USPQ2d 1333, 1337 (Fed. Cir. 1987) (“It is 'not a question of whether one skilled in the art might be able to construct the patentee's device from the teachings of the disclosure .... Rather, it is a question whether the application necessarily discloses that particular device.'”) (quoting Jepson v. Coleman, 314 F.2d 533,536, 136 USPQ 647, 649-50 (CCPA 1963)).  
Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of antibody species encompassed by “capture ligand” and “antibody” in the composition of cell-capturing substrate and therefore, claims 1-12 are rejected for not adequately providing written description for the entire instantly claimed genus of antibodies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-8 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Baganizi et al (Biosensors 2015, hereinafter “Baganizi”)
In regards to claims 1, 3-5 and 42, Baganizi discloses a cell-capturing substrate comprising a substrate on which an antibody to CD3 (i.e. a capture ligand wherein the capture ligand is specific for a cell surface protein and thus capable of binding to cell), an antibody to IL-2 or IFNγ bound side by side (i.e.separately) to the substrate.

    PNG
    media_image1.png
    400
    940
    media_image1.png
    Greyscale
. 
The term “cell-releasing molecular trigger” has not been clearly defined in the specification. The term ‘molecular trigger” has also not been clearly defined in the specification but specification teaches that “molecular trigger binds to effector” (see summary). Specification teaches specific interacting molecules for effector and streptavidin as effector and biotin as molecular trigger (page 7, line 1). Biotin has not been described for releasing all types of cells bound to antibody via all types of cell surface antigen. An example in a specification is not considered a clear definition for the term as Applicant can be their own lexicographer. The term “effector” has not been clearly defined but the specification states that “The effector can include, for example, a protein” and “The effector is capable of binding to a molecular trigger” (page 5, lines 26-27). Specification teaches that “when the effector includes a protein, the protein can from a protein complex” (page 6, lines 6-7). Therefore, anti-IL-2 or anti-IFNγ antibody attached to the substrate as disclosed above can be considered as an effector because the antibody is a protein and capable of binding specifically to cytokines to form a complex/heterodimer (a complex comprising two polypeptide chains differing in composition). The reference also teaches T-cell bound to the biochip surface through anti-CD3 antibody and IFN-γ and/or IL-2 bond to the biochip through the anti-IL-2 or anti-IFNγ antibody (section 3.2 and Fig 6). It is noted that both the IL-2 and IFF-γ binds to the antibody through a binding domain/epitope and the other portion of the IL-2 and IFF-γ can be considered as hydrophilic domain as IL-2 and IFF-γ are soluble in aqueous solution.
The fig. does not indicate regarding the proximity of the anti-IL2 or INFγ antibody to the anti-CD3 andtibody but however, based on the Fig. above, they are on the same zone and are of close proximity. The reference does not mention that the binding of IL2 or IFNγ to the anti-IL2 or anti-INFγ antibody would disrupt any binding of cells bound by the anti-CD3 antibody, but however, since IL2 has a molecular weight 115.5-16 kDa and IFNγ has a molecular weight of about 1k kDa which can also exist as homodimers of 32kDa, it is expected that the binding of IL2 or IFNγ to the anti-IL2 or anti-INFγ antibody  would disrupt at least some binding of cells to anti-CD3 antibody absent showing otherwise by Applicants. As described above, the instant specification teaches that when B-PEG of 10 kDa was used as molecular trigger, cell release occurred mush less efficiently than when B-PEG of 30 kDa, and thus binding of16 kDa or 32 kDa proteins of IL2 or INFγ to antibody situated in close proximity to anti-CD3 antibody would be highly expected to disrupt cell bound to anti-CD3 of the antibody of Beganizi.
In regards to claim 2, Beganizi teaches culture of cells on the Biochip and thus the chip surface can be considered as a tissue culture plate.
In regards to claims 7-8, the antibody binds to cytokines (i.e. self-assemble) to form a complex/heterodimer (a complex comprising two polypeptide chains differing in composition) and which is a reversible noncovalent complex.
In regards to claim 41, Neganizi discloses cell attached to the surface (page 759, last paragraph: section 3.1 and Fig.5).
Response to argument
Applicant's arguments and amendments filed 01/19/2021 have been fully considered but are not persuasive to overcome the rejections under 35 USC 112(a) and 35 USC 103. Moreover, Applicant’s arguments have been rendered moot in view of the new grounds of rejection as described in this office action.
In regards to 35 USC 112(a) rejection, rejection of antibody has been withdrawn in view of Applicants argument that the claims are directed to known antibody as the capture antibody is selected based on knowledge known binding affinity to cell surface 
Applicant argued that the specification expressly describes alternative hydrophilic polymers that can be substituted for PEG (Specification, page 7, lines 14-22) and the alternative hydrophilic polymers disrupt binding between the capture antibody and the target cell in the same manner as PEG and are, therefore, interchangeable with PEG in the molecular trigger for disrupting binding between the capture antibody and the captured target cell when the molecular trigger dimerizes with the effector.
The above arguments have fully been considered but are not found persuasive. 
In regards to effectors for release of the bond cells by forming heterodimer complex, throughout the specification, all the examples for release of cell from a substrate with an effector by binding to a molecular trigger is strictly limited to effector bound to substrate wherein the effector is specific coiled-coil A polypeptide sequence and molecular trigger is limited to B-PEG wherein B is a specific coiled-coil polypeptide sequence that forms heterodimers with A wherein PEG is poly(ethylene) glycol. Even for the B-PEG, all PEG in B-PEG are not capable of releasing bound cells as specification teaches that when B-PEG of 10 kDa was used as molecular trigger, cell release occurred mush less efficiently than when B-PEG of 30 kDa as used as molecular trigger (see Fig.10). Therefore, even if effector coiled-coil A polypeptide sequence is selected for claims 1, 41 and 42, the effector on the substrate would not be capable of releasing cells as the effector would bind to all molecular trigger having B-PEG of 10 kDa or less than kDa.
Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species). If the genus has substantial variance (in this case, the various compounds for molecular trigger and effector have substantial variance), the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Coiled-coil A is not and cannot be a representative of an antibody binding to a various antigen (e.g. a biotin) for releasing cells bound to a substrate by various means including bound by surface antigen to an immobilized antibody. The only example with coiled-coil A as an effector cannot be representative description for an antibody, a hapten, a nucleic acid, a carbohydrate (e.g. lectin) or other compounds as an effector for searching of the binding various molecules that provides release of cells bound to a substrate by various means. The disclosure of only coiled-coil A as an effector with B-PEG of more than 10 kDa for release of bound cell by antibody from the enormous number of In re Ruschig (379 F.2d 990, 154 USPQ 118 (CCPA 1967)) makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention.” In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure. See id. at 994-95, 154 USPQ at 122; Fujikawa, 93 F.3d at 1570-71, 39 USPQ2d at 1905; Martin v. Mayer, 823 F.2d 500, 505, 3 USPQ2d 1333, 1337 (Fed. Cir. 1987) (“It is 'not a question of whether one skilled in the art might be able to construct the patentee's device from the teachings of the disclosure .... Rather, it is a question whether the application necessarily discloses that particular device.'”) (quoting Jepson v. Coleman, 314 F.2d 533,536, 136 USPQ 647, 649-50 (CCPA 1963)).  
In regards to 103 rejection, Applicant’s arguments have been rendered moot in view of the new grounds of rejection as described in this office action necessitated by Applicant’s amendments.


Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641